Case 3:17-cv-00691-S Document 96 Filed 01/25/21      Page 1 of 49 PageID 1731



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS



LISA RANIERI and MEGAN CORNELIUS,
Individually and on Behalf of a Class of
Similarly Situated Persons,

             Plaintiffs,

             v.
                                                Case NO. 3:17-cv-00691-S
ADVOCARE INTERNATIONAL, L.P.,

             Defendants.


                 PLAINTIFF’S UNOPPOSED MOTION FOR
           PRELIMINARY SETTLEMENT CLASS CERTIFICATION,
         PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT,
                   APPOINTMENT OF CLASS COUNSEL,
               APPOINTMENT OF CLASS REPRESENTATIVE,
              APPROVAL OF CLASS NOTICE PROGRAM, AND
                  SCHEDULING OF FAIRNESS HEARING
  Case 3:17-cv-00691-S Document 96 Filed 01/25/21                                              Page 2 of 49 PageID 1732



                                                         TABLE OF CONTENTS

I. INTRODUCTION .................................................................................................................... 2
II. BACKGROUND ...................................................................................................................... 6
     A. Summary of the Case .......................................................................................................... 6
     B. Procedural History .............................................................................................................. 8
          1. Arbitrating Arbitrability ................................................................................................ 8
          2. Motions to Dismiss ....................................................................................................... 9
          3. Discovery .................................................................................................................... 10
          4. The FTC Settlement .................................................................................................... 11
     C. Settlement Negotiations .................................................................................................... 12
     D. Primary Terms of the Settlement ...................................................................................... 15
          1. Class Definition .......................................................................................................... 15
          2. Cash Awards ............................................................................................................... 16
          3. Timing ......................................................................................................................... 18
III. ARGUMENT .......................................................................................................................... 20
     A. The Court Should Conditionally Certify the Settlement Class ......................................... 21
          1. The Proposed Class, the Plaintiff, and her Counsel Satisfy the
             Requirements of Rule 23(a). ....................................................................................... 22
          2. The Requirements of Rule 23(b)(3) Are Satisfied ...................................................... 27
     B. The Court Should Appoint Plaintiff’s Counsel to be Class Counsel and Appoint
        Plaintiff as Class Representative ....................................................................................... 30
     C. The Court Should Preliminarily Approve the Settlement ................................................. 33
          1. The Settlement Agreement Is the Product of Serious, Informed,
             Non-collusive Negotiations ........................................................................................ 34
          2. The Settlement Agreement Does Not Improperly Grant Preferential
             Treatment to the Class Representative or Segments of the Class ............................... 35
          3. The Settlement Agreement Falls Well Within the Range of Reasonableness ............ 35
     D. The Court Should Approve the Notice Program............................................................... 39
     E. The Court Should Schedule a Fairness Hearing ............................................................... 42
IV. CONCLUSION ....................................................................................................................... 42




                                                                            i
  Case 3:17-cv-00691-S Document 96 Filed 01/25/21                                         Page 3 of 49 PageID 1733



                                                   TABLE OF AUTHORITIES

Cases
Amchem Prods., Inc. v. Windsor
  521 U.S. 591 (1997) ................................................................................................ 21, 22, 27, 30
Arata v. Nu Skin Int’l, Inc.
  5 F.3d 534 (9th Cir. 1993) ........................................................................................................ 22
Bostick v. Herbalife Int’l of Am., Inc.
  2015 WL 3830208 (C.D. Cal. June 17, 2015) .......................................................................... 22
Caligiuri v. Symantec Corp.
  855 F.3d 860 (8th Cir. 2017) ..................................................................................................... 40
Camp v. Progressive Corp.
  2004 WL 2149079 (E.D. La. Sept. 23, 2004) ........................................................................... 35
Cotton v. Hinton
  559 F.2d 1326 (5th Cir. 1977) ................................................................................................... 33
Del Carmen v. R.A. rogers, Inc.
  2018 WL 4701824 (W.D. Tex. April 25, 2018) (magistrate report and recommendation),
  adopted at 2018 WL 4688774 .................................................................................................. 20
Diaz v. Panhandle Maintenance, LLC,
  2020 WL 587644 (N.D. Tex. Feb. 6, 2020) .............................................................................. 33
Duncan v. JPMorgan Chase Bank, N.A.
  2015 WL 11623393 (W.D. Tex. Oct. 21, 2015) ....................................................................... 33
Eatmon v. Palisades Collection, LLC
  2010 WL 1189571 (E.D. Tex. March 5, 2010) ......................................................................... 24
Feder v. Elec. Data Sys. Corp.
  429 F.3d 125 (5th Cir. 2005) .................................................................................................... 24
French v. Essentially Yours Indus., Inc.
  2008 WL 2788511 (W.D. Mich. July 16, 2008) ....................................................................... 22
Frey v. First Nat. Bank Southwest
  602 Fed. Appx. 164 (5th Cir. 2015) ..................................................................................... 27, 29
Hackler v. Tolteca Enterprises, Inc.
  2019 WL 1159523 (W.D. Tex. Sept. 9, 2019) .......................................................................... 26
Hanrahan v. Britt
  174 F.R.D. 356 (E.D. Pa. 1997) ................................................................................................ 22
Hays v. Eaton Group Attorneys, LLC
  2019 WL 427331 (M.D. La. Feb. 4, 2019) ............................................................................... 33
In re Domestic Airline Antitrust Litig.
   322 F. Supp. 3d 64 (D.D.C. Aug. 22, 2018) ............................................................................. 40


                                                                        ii
  Case 3:17-cv-00691-S Document 96 Filed 01/25/21                                        Page 4 of 49 PageID 1734



In re Heartland Payment Sys.
   851 F. Supp. 2d 1040 (S.D. Tex. 2012) .................................................................................... 21
In re Katrina Canal Beaches Litig.
   628 F.3d 185 (5th Cir. 2010) ............................................................................................... 33, 41
In re Nissan Motor Corp. Antitrust Litig.
   552 F.2d 1088 (5th Cir. 1977) ................................................................................................... 41
In re Oil Spill by Oil Rig Deepwater Horizon in Gulf of Mexico, on April 20, 2010
   910 F. Supp. 2d 891 (E.D. La. 2010) .................................................................................. 21, 27
In re Pool Prods. Dist. Market Antitrust Litig.
   310 F.R.D. 300 (E.D. La. 2015)................................................................................................ 40
James v. City of Dallas
  254 F.3d 571 (5th Cir. 2001) ..................................................................................................... 24
Kelly v. Phiten USA, Inc.
  277 F.R.D. 564 (S.D. Iowa 2011) ............................................................................................. 40
Kemp v. Tower Loan of Mississippi
  2017 WL 3426240 (S.D. Miss. Aug. 8, 2017) .......................................................................... 29
Klein v. O'Neal, Inc.
  705 F. Supp. 2d 632 (N.D. Tex. 2010) ..................................................................................... 36
Lightbourn v. County of El Paso
  118 F.3d 421 (5th Cir. 1997) .................................................................................................... 23
McNamara v. Bre-X Minerals Ltd.
 214 F.R.D. 424 (E.D. Tex. 2002)........................................................................................ 20, 21
Mullen v. Treasure Chest Casino, LLC
 186 F.3d 620 (5th Cir. 1999) ..................................................................................................... 27
Nguyen v. FundAmerica, Inc.
  1990 WL 165251 (N.D. Cal. Aug. 16, 1990) ........................................................................... 22
Pokorny v. Quixtar Inc.
  No. 07-0201 SC, slip op. at 1 (N.D. Cal. Feb. 21, 2012) .......................................................... 22
Ranieri v. AdvoCare Int’l, L.P.
  2019 WL 3207501 (N.D. Tex. July 16, 2019) .......................................................................... 10
Ranieri v. AdvoCare Int’l, L.P.
  336 F. Supp. 3d 701 (N.D. Tex. 2018) ..................................................................................... 10
Reed v. Gen. Motors Corp.
  703 F.2d 170 (5th Cir. 1983) ..................................................................................................... 36
Roberts v. First Finan. Planners, Inc.
  2006 WL 8444265 (N.D. Miss. June 26, 2006) ........................................................................ 20
Serna v. Transp. Workers Union of Am., AFL-CIO
  2014 WL 7721824 (N.D. Tex. Dec. 3, 2014) ........................................................................... 24


                                                                       iii
  Case 3:17-cv-00691-S Document 96 Filed 01/25/21                                              Page 5 of 49 PageID 1735



Thrower v. Universal Pegasus, Int’l Inc.
  --- F. Supp. 3d ---, 2020 WL 5258521 (S.D. Tex. Sept. 3, 2020) ............................................. 40
Torres v. S.G.E. Mgmt. LLC
  2014 WL 129793 (S.D. Tex. Jan. 13, 2014) (“Torres I”) ............................................. 23, 24, 36
Torres v. S.G.E. Mgmt., L.L.C.
  838 F.3d 629 (5th Cir. Sept. 30, 2016) (en banc) (“Torres II”)......................................... passim
Welsh v. Navy Federal Credit Union
 2018 WL 7283639 (W.D. Texas Aug. 20, 2018)...................................................................... 35
Statutes

18 U.S.C. § 1961 ............................................................................................................................. 8
Tex. Bus. & Com. Code § 17.46(b)(21) ....................................................................................... 10
Tex. Bus. & Com. Code § 17.461 ................................................................................................. 10
Tex. Bus. & Com. Code § 17.50(a)(1).......................................................................................... 10
Other Authorities
54 AMERICAN LAW REPORTS (THIRD) § 217(1)(c), Introduction—Description of a Pyramid
  Distribution Plan (1973)............................................................................................................. 7
Rules

Fed. R. Civ. P. 23 ................................................................................................................... passim




                                                                            iv
    Case 3:17-cv-00691-S Document 96 Filed 01/25/21                            Page 6 of 49 PageID 1736



           Plaintiff Megan Cornelius1 hereby moves for preliminary settlement class certification,

preliminary approval of a class action settlement agreement, appointment of class counsel,

appointment as class representative, approval of a proposed class notice program, and scheduling

of a fairness hearing. AdvoCare International, L.P. (“AdvoCare”)2 has agreed to the relief sought

in this motion.

           Should the Court grant the requested relief, the following schedule of key dates should

apply:

    77 days before Fairness Hearing                          Deadline for Settlement Administrator to
                                                             provide initial notice to Putative Class
                                                             Members.

    42 days before Fairness Hearing                          Deadline for Class Counsel to move for an
                                                             award of fees and expenses.

                                                             Deadline for Plaintiff to move for a service
                                                             award.

                                                             Deadline for Plaintiff to move for final
                                                             approval of Settlement Agreement.

    21 days before Fairness Hearing                          Deadline for Class Members to object to the
                                                             Settlement Agreement, motion for fee award,
                                                             and motion for a service award.

                                                             Deadline for Putative Class Members to opt
                                                             out of the Class.

    14 days before Fairness Hearing                          Deadline for Plaintiff to respond to objections
                                                             to pending motions.

    [DATE To be set by Court, at least 105                   Fairness Hearing
    days after granting this motion]



1
  The “Parties” are, on the one hand, Megan Cornelius (“Plaintiff”), on behalf of herself and the putative class
described herein, and, on the other hand, AdvoCare International, L.P. (“AdvoCare”). Lisa Ranieri is a named
plaintiff, but she does not join this motion. Her claims against AdvoCare are being settled separately.
2
    At the time of filing of this Motion, AdvoCare is operating as AdvoCare International, LLC.

                                                               1
    Case 3:17-cv-00691-S Document 96 Filed 01/25/21                           Page 7 of 49 PageID 1737



                                            I. INTRODUCTION

         From its founding until May 2019, AdvoCare was a multi-level marketer (a “MLM”) of

nutritional supplements and nutritional products. AdvoCare’s business model ostensibly allowed

its “Distributors” (the persons who participated in AdvoCare’s compensation and sales program)

to purchase AdvoCare products at wholesale prices and sell them at higher retail prices.

AdvoCare’s system also offered the potential for financial rewards to each Distributor based on

how many new Distributors (the “Recruits”) the Distributor recruited into the program, how much

product each Distributor’s Recruits purchased, how much product Recruits further downline of the

Distributor purchased, and how much product the Distributor purchased herself. Plaintiff contends

that AdvoCare operated an illegal pyramid scheme because few retail sales (sales to non-

Distributors) actually occurred, and a Distributor’s only chance at making money was to bring in

Recruits, who purchased more product (and who also brought in yet more Recruits who purchased

more product).3 Further, the system highly incentivized Distributors to purchase product they did

not want and could not sell to maintain or move up within AdvoCare’s Distributor ranks.

         On March 9, 2017, Plaintiff Cornelius and Lisa Ranieri filed this case, bringing claims on

their own behalves and seeking to bring claims on behalf of all Distributors who lost money during

the class period through their participation in AdvoCare (meaning, all Distributors who paid

AdvoCare more money than AdvoCare paid them). The case then proceeded to arbitration for a

determination of arbitrability, multiple rounds of motion to dismiss briefing, class certification

discovery, and three mediations. The litigation history of the case is detailed more thoroughly

below.



3
  AdvoCare is unopposed to the relief requested in the Motion, but disputes and does not agree with all of the factual
allegations and assertions herein, including but not limited to any such allegations that AdvoCare operated as a
pyramid scheme.

                                                              2
    Case 3:17-cv-00691-S Document 96 Filed 01/25/21                      Page 8 of 49 PageID 1738



        While this case was pending, on May 17, 2019, AdvoCare publicly announced that it was

abandoning its MLM business model in light of negotiations it had been having with the Federal

Trade Commission (the “FTC”). AdvoCare would no longer reward Distributors for bringing in

Recruits or based on the Recruits’ purchases. On October 2, 2019, the FTC and AdvoCare

announced that they were settling the FTC’s (previously non-public) claims that AdvoCare

operated a pyramid scheme. In addition to AdvoCare’s previously announced abandonment of the

MLM business model, AdvoCare also agreed to pay $150,000,000.00 to the FTC as “equitable

monetary relief,” which money would be used to pay “redress” to victims of AdvoCare’s pyramid

scheme.4 In a complaint filed on October 2, 2019, the FTC described its pyramid scheme claims

against AdvoCare. The basis for those claims was similar to the basis set forth in Plaintiff’s

original complaint, filed back in March 2017.

        AdvoCare contends in this action and contended to the FTC that it did not operate a

pyramid scheme.        Rather, AdvoCare argues that it was a legitimate MLM of nutritional

supplements. While certainly AdvoCare rewarded Distributors for bringing in new Recruits, and

based on the purchases made by those Recruits, there is nothing improper about that system.

AdvoCare disputes Plaintiff’s contention that retail sales rarely happened, and AdvoCare contends

that many Distributors participated in the AdvoCare system simply so that they could purchase

AdvoCare’s products at discounted prices for their personal consumption. Thus, according to

AdvoCare, even if some Distributors did not sell the AdvoCare products for more than they paid

for them, the Distributors consumed and enjoyed the products.




4
 See Stipulated Order for Permanent Injunction and Monetary Judgment Against Defendants AdvoCare International,
L.P. and Brian Connolly, F.T.C. v. AdvoCare Int’l, L.P., Case No. 4:19-cv-00715-SDJ (E.D. Tex., Oct. 2, 2019)
(“FTC Settlement”) (Ex. 1) [Appx P. 1].

                                                           3
    Case 3:17-cv-00691-S Document 96 Filed 01/25/21                          Page 9 of 49 PageID 1739



           Although disputed issues of fact and law remain in this case, particularly in light of

AdvoCare’s settlement with the FTC, the case is far enough developed that Plaintiff and her

counsel can reasonably and objectively assess the strengths and weaknesses of her positions and

negotiate a settlement. The parties engaged in a full day of mediation before U.S. District Court

Judge Royal Furgeson (Ret.) (“Judge Furgeson”) on October 18, 2019, and another full day on

September 3, 2020. The parties reached an agreement-in-principle at the second mediation. After

the second mediation, the parties encountered multiple points of contention in negotiating the

settlement details, which necessitated a third all-day mediation on January 7, 2021. Continued

negotiations after the third mediation eventually resulted in the completed Settlement Agreement

(Ex. 2) [Appx P. 20].

           The settlement is a settlement of a class action, and the Federal Rules of Civil Procedure

(the “Rules”) require class plaintiffs to seek a variety of relief to obtain ultimate approval of a

class action settlement. The Parties have negotiated a proposed Preliminary Approval Order

(Exhibit A to the Settlement Agreement), which addresses the relief described below.

           First, Plaintiff asks that the Court preliminarily approve the Settlement Agreement as fair

and reasonable. The Settlement Agreement is fair to the Class Members and provides substantial

benefits to them while avoiding the expense and uncertainty of further litigation. The Settlement

Agreement, described in more detail herein, requires AdvoCare to pay $10.5 million into a

Settlement Fund.5 Cash awards will be paid to Class Members based on the amount of their net

losses from their participation in the AdvoCare business model, measured by the difference

between the amount of money they paid AdvoCare and the amount of money AdvoCare paid them,

with a credit for the value of the product Class Members received from AdvoCare. Administration


5
    Unless otherwise noted, capitalized terms have the meaning assigned in the Settlement Agreement.

                                                               4
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                  Page 10 of 49 PageID 1740



expenses and fees, notice expenses, attorneys’ fees and expenses, and any service award will also

be paid from the Settlement Fund. In return, the Class Members will release any claims they may

have against AdvoCare arising from its alleged operation of a pyramid scheme. Should the Court

grant preliminary approval, the Court will be asked to later determine whether to grant final

approval in light of responses and objections (if any) of Class Members to the Settlement

Agreement.

       As noted above, the FTC also resolved claims against AdvoCare for allegedly operating a

pyramid scheme, and AdvoCare paid $150 million to settle the FTC’s claims. It is expected that

the FTC will distribute this $150 million to former Distributors, including many Class Members,

so Class Members may receive compensation both from the FTC and from distributions from the

Class Settlement Fund. The claims process set forth in the Settlement Agreement provides for a

reduction in individual Class Member claims based on recoveries individuals have from the FTC,

so that Class Members do not recover twice for the same damage, and so that the Class awards

complement and do not duplicate the recovery provided by the FTC settlement.

       Second, Plaintiff requests that the Court preliminarily approve certification of the Class

for settlement purposes pursuant to Rule 23(a) and Rule 23(b)(3). As discussed herein, the claims

of the numerous Class Members share common questions of law and fact, and the Plaintiff is

typical of and will adequately represent (and has adequately represented) the interests of the Class.

Common questions of fact predominate over individual questions, and a class action is superior to

other methods to adjudicate the rights of the Class Members. The Court may consider whether

final certification is appropriate at the Fairness Hearing, again with the benefit of any objections

from Class Members. Plaintiff also requests that the Court appoint Plaintiff’s counsel as Class

Counsel and appoint Plaintiff as the Class Representative.



                                                     5
    Case 3:17-cv-00691-S Document 96 Filed 01/25/21                   Page 11 of 49 PageID 1741



           Third, should the Court grant the preceding requested relief, the Settlement Administrator

will provide notice to the Class Members by a combination of email, U.S. Mail, and telephone.

The notice will advise the putative Class Members that they may opt out of the Class, may file a

claim against the proposed Settlement Fund, or may formally object so that this Court may consider

their objection. Plaintiff asks the Court to approve the proposed notice and manner of providing

notice described more fully herein.

           Fourth, Plaintiff requests that the Court schedule a Fairness Hearing at which objecting

Class Members may appear and at which the Court may consider whether to formally approve the

Settlement Agreement and related issues. Plaintiff requests that the Court schedule the Fairness

Hearing for a date at least 105 days from the date it preliminarily approves the Settlement

Agreement.

           The Parties have zealously litigated this case for three-and-a-half years and have finally

reached a settlement, memorialized in the Settlement Agreement. Fully apprised of the risks facing

Plaintiff and the Class, Plaintiff’s counsel firmly believes that approval of this Settlement

Agreement is in the best interests of the Class. Accordingly, Plaintiff respectfully seeks entry of

the Preliminary Approval Order in substantially the form as attached as Exhibit A to the Settlement

Agreement.

                                          II.     BACKGROUND

A.         Summary of the Case

           AdvoCare was a MLM of nutritional supplements. 6 MLMs operate by rewarding existing

distributors for bringing in new distributors.7 AdvoCare Distributors (like all MLM distributors)



6
    See Second Amended Complaint (“SAC”) at ¶¶ 7, 9, 193, 216, 218.
7
    See SAC at ¶¶ 4, 16, 45-126.

                                                            6
    Case 3:17-cv-00691-S Document 96 Filed 01/25/21                     Page 12 of 49 PageID 1742



were encouraged to develop a “downline” of Distributors, all of whom purchase products from

AdvoCare.8 AdvoCare Distributors were rewarded for bringing in new Distributors (i.e., Recruits)

and based on how much product the Recruits in their downlines purchase. 9

               MLMs are not necessarily pyramid schemes, although all MLMs bear some traits of

pyramid schemes.10 In a pyramid scheme, participants pay money to a scheme proponent, and

participants (as in MLMs) are rewarded based on their bringing new participants into the scheme. 11

But the pyramid scheme has no (or minimal) outside investments and no income other than

participant contributions, and it simply redistributes the participants’ contributions amongst the

participants (keeping a healthy portion for the operators). 12

               A supposed MLM operates as a pyramid scheme when there is no or little retail sales of

the marketer’s product by the distributors taking place, so that the primary income the distributors

receive is just a redistribution of payments made by other distributors to the marketer. 13 The

product purchases are more a means for disguising pyramid scheme contributions than true product

purchases for the purpose of reselling the product at a retail price. 14




8
    See SAC at ¶¶ 4, 8, 12, 45-126.
9
    See SAC at ¶¶ 12-13, 45-126.
10
   See generally Don’t Get Caught in a Pyramid Scheme, OFFICE OF ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL
FOR   NEW YORK, http://www.ag.ny.gov/consumer-frauds/pyramid-schemes (Ex. 3) [Appx P. 85]; Aditi Javeri, The
telltale signs of a pyramid scheme, FEDERAL TRADE COMMISSION CONSUMER INFORMATION (May 13, 2014),
https://www.consumer.ftc.gov/blog/telltale-signs-pyramid-scheme (Ex. 4) [Appx P. 89]; Multi-Level Marketing or
Illegal Pyramid Scheme? CONSUMER ALERT, OFFICE OF BILL SCHUETTE, ATTORNEY GENERAL FOR MICHIGAN,
http://www.michigan.gov/ag/o,4534,7-164-17337_20942-208400--,00.html (Ex. 5) [Appx P. 92].
11
   See generally 54 AMERICAN LAW REPORTS (THIRD) § 217(1)(c), Introduction—Description of a Pyramid
Distribution Plan (1973) (discussing characteristics of a pyramid distribution scheme).
12
     Id.
13
     See materials cited at supra note 10.
14
     See id.

                                                          7
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                  Page 13 of 49 PageID 1743



           Plaintiff was an AdvoCare distributor and who received less money from AdvoCare than

she paid it in fees and product purchases. 15 Plaintiff alleged that AdvoCare operated as a pyramid

scheme because AdvoCare’s Distributors made few, if any, retail sales. 16 AdvoCare Distributors

were compensated, if at all, through the payments other Distributors made to AdvoCare for the

chance to participate in the scheme.17 Plaintiff alleged that while AdvoCare was ostensibly a

legitimate MLM, it actually operated a pyramid scheme.

           AdvoCare denies that it operated as a pyramid scheme. AdvoCare argues that AdvoCare

Distributors do actually sell AdvoCare’s product at retail, and many of AdvoCare’s Distributors

joined the program not to make an income, but rather to receive discounts on AdvoCare’s products.

AdvoCare argues that even if AdvoCare were a pyramid scheme in some respect, the thousands of

people who became AdvoCare Distributors to simply get discounts on products they consumed

and enjoyed have no cause of action against AdvoCare, and certainly no damages.

B.         Procedural History

                   1.   Arbitrating Arbitrability

           On March 9, 2017, Plaintiff and Lisa Ranieri filed their original Complaint (the “OC”) in

this action.18 Defendants to the Complaint were AdvoCare and numerous individual defendants.

These “Individual Defendants” were Distributors at the top of the alleged AdvoCare pyramid

who made millions of dollars at the expense of the vast majority of downline Distributors who lost

money. Plaintiff alleged individual and class claims under the federal Racketeer Influenced and

Corrupt Practices Act, 18 U.S.C. § 1961 et seq. (“RICO”), federal securities laws, and Texas’ state



15
     See SAC at ¶¶ 228-232.
16
     See SAC at ¶¶ 111-130.
17
     See SAC at ¶¶ 45-110.
18
     Dkt. No. 1.

                                                      8
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                     Page 14 of 49 PageID 1744



law against unjust enrichment.19 Plaintiff also sought declaratory relief that the arbitration

provision in AdvoCare’s contracts with its Distributors were not enforceable against Plaintiff or

against similarly situated Class Members. 20

           On May 15, 2017, AdvoCare and the Individual Defendants moved to dismiss the OC for

failure to state a claim.21 They also moved to compel arbitration.22 On July 5, 2017, pursuant to

the parties’ agreement, the Court stayed proceedings in the case pending a determination of

arbitrability by an arbitrator.23 Plaintiffs, AdvoCare, and the Individual Defendants proceeded to

arbitration. After full briefing on arbitrability and a live hearing before the arbitrator, the arbitrator

determined that Ms. Ranieri was not bound by the arbitration provision in the relevant AdvoCare

contracts.24 The parties had previously agreed that whatever decision the arbitrator reached

regarding Ms. Ranieri’s claims would also apply to Plaintiff Cornelius.

                2.       Motions to Dismiss

           After the arbitrator determined that the case was not arbitrable, AdvoCare and the

Individual Defendants then filed amended motions to dismiss the OC. 25 After briefing and a

lengthy hearing before the Court, on August 27, 2018, the Court denied the motions in part and

granted them in part. The Court dismissed Plaintiff’s securities fraud and unjust enrichment claims

and dismissed Plaintiff’s RICO claim against the Individual Defendants. However, the Court




19
     See OC at ¶¶ 216-263.
20
     See OC at ¶¶ 212-215.
21
     Dkt. Nos. 19, 22.
22
     Dkt. Nos. 18, 20-21.
23
     Dkt. No. 30.
24
     Dkt. No. 32.
25
     Dkt. Nos. 34, 35.

                                                        9
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                  Page 15 of 49 PageID 1745



rejected the bases for dismissal of the RICO claim against AdvoCare. See Ranieri v. AdvoCare

Int’l, L.P., 336 F. Supp. 3d 701 (N.D. Tex. 2018).

           The Court also allowed Plaintiff leave to amend. On September 12, 2018, the Court granted

Plaintiff’s motion for leave to file an amended complaint, ordering that Plaintiff’s First Amended

Complaint (the “FAC”) was deemed filed as of September 11, 2018. The FAC did not include

claims against the Individual Defendants but alleged RICO claims and sought a declaration that

the arbitration provision in AdvoCare’s contractual documents was unenforceable.

           On October 3, 2018, AdvoCare moved to dismiss the FAC. On July 16, 2019, the Court

granted the motion but gave Plaintiff leave to amend her complaint again. See Ranieri v. AdvoCare

Int’l, L.P., Case 17-cv-691-S, 2019 WL 3207501 (N.D. Tex. July 16, 2019).

           On July 31, 2019, Plaintiff and Ms. Ranieri filed their Second Amended Complaint (the

“SAC”).26 They brought RICO claims and a declaratory judgment claim regarding arbitrability,

and they also brought a claim under Texas’ Deceptive Trade Practices Act, Tex. Bus. & Com.

Code §§ 17.50(a)(1), 17.46(b)(21); 17.461. AdvoCare remained the only named defendant. On

November 19, 2019, AdvoCare moved to dismiss the SAC. 27 That motion is fully briefed and was

pending before the Court prior to the Court’s September 4, 2020, order terminating all pending

motions.28

               3.     Discovery

           While the motions to dismiss the FAC and the SAC were pending, the Parties engaged in

written discovery targeted to class certification issues. The Parties exchanged initial disclosures,




26
     Dkt. No. 77.
27
     Dkt. No. 83.
28
     Dkt. No. 91.

                                                      10
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                          Page 16 of 49 PageID 1746



and each Party propounded interrogatories and requests for production. 29 The Parties have

responded to those discovery requests and also made multiple informal productions of documents

to further settlement discussions.30

           Prior to the Court’s vacating the scheduling order, the schedule in this case was dependent

on when the Court ruled on the pending motion to dismiss, so that the deadline for class discovery

and other deadlines expired based on when the Court rules. 31 Plaintiff intended to pursue

additional class certification-targeted discovery, including depositions, once the Court ruled on the

pending motion to dismiss.32

               4.       The FTC Settlement

           On May 17, 2019 (two years after Plaintiff initiated this action), AdvoCare publicly

announced that it was abandoning its MLM business model and moving to direct-to-consumer

sales and single-level marketing compensation. 33 AdvoCare further noted that it had “been in

confidential talks with the Federal Trade Commission about the AdvoCare business model and

how AdvoCare compensates its Distributors.”34

           On October 2, 2019, AdvoCare and the FTC provided more information regarding why

AdvoCare had agreed to change its business model. The FTC announced that AdvoCare had

agreed to pay $150 million to settle the FTC’s claim—identical to Plaintiff’s—that AdvoCare




29
  Declaration of J. Benjamin King in Support of Plaintiff Cornelius’s Motion for Preliminary Approval of Class
Action Settlement and Related Relief (“King Decl.”) ¶ 18 (Ex. .6) [Appx P. 105].
30
     King Decl. ¶ 18 [Appx P. 105-106].
31
     See Am. Sch. Order (Dkt. No. 82).
32
     King Decl. ¶ 19 [Appx P. 105-106].
33
     Direct Selling News, AdvoCare Announces Revision of Business Model (May 17, 2019) (Ex. 7) [Appx P. 125].
34
     Id.

                                                            11
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                        Page 17 of 49 PageID 1747



operated a pyramid scheme.35 The FTC further announced that AdvoCare had agreed to cease its

MLM business structure as part of its settlement with the FTC. 36

           Also on October 2, 2019, the FTC initiated an action in the U.S. District Court for the

Eastern District of Texas (the “EDTX”): F.T.C. v. AdvoCare Int’l, L.P., Case No. 19-cv-715 (E.D.

Tex.).37 The FTC Complaint alleges that AdvoCare operated a pyramid scheme, and the reasons

offered in the FTC Complaint for why AdvoCare operated a pyramid scheme are very similar to

the reasons set forth in the SAC (as well as Plaintiff’s OC). The FTC also brought suit against

several individual defendants, including Daniel McDaniel, who was an Individual Defendant to

the OC.

           In addition to filing the FTC Complaint on October 2, the FTC also filed the settlement

documents memorializing the FTC’s settlement with AdvoCare and requested that the EDTX enter

an agreed permanent injunction and monetary judgment against AdvoCare and one individual

defendant.38 On October 9, 2019, the EDTX approved the FTC Settlement.

C.         Settlement Negotiations

           On October 15, 2018, the Parties filed a Joint Report/Case Management Plan. 39 Therein,

the Parties proposed that they attend a mediation in the case by December 12, 2019, which was

when they then expected class certification discovery to be complete and briefing on class

certification completed.




35
   FTC Press Release, Multi-Level Marketer AdvoCare Will Pay $150 Million To Settle FTC Charges it Operated an
Illegal Pyramid Scheme (Oct. 2, 2019) (Ex. 8) [Appx P. 133].
36
     Id.
37
  A copy of the FTC’s Complaint for Permanent Injunction and Other Equitable Relief (the “FTC Complaint”) is
submitted as Exhibit 9 [Appx P. 137].
38
     See FTC Settlement (Ex. 1) [Appx P. 1].
39
     Dkt. No. 58.

                                                         12
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                  Page 18 of 49 PageID 1748



           On October 16, 2018, the Court approved the schedule proposed in the Joint Report/Case

Management Plan and further ordered that Judge Furgeson would serve as mediator in the case,

unless the Parties determined to use another mediator. 40

           In early August 2019 (after Plaintiff filed her SAC and before AdvoCare moved to dismiss

the SAC) the Parties began discussions regarding resolution of the case. 41 They agreed to mediate

with Judge Furgeson and eventually set a date for a first mediation on October 18, 2019. 42 In

advance of the mediation, Plaintiff’s counsel and AdvoCare had one in-person meeting regarding

settlement possibilities, and Plaintiff’s counsel and AdvoCare participated in a conference call

with Judge Furgeson in advance of the mediation. 43

           Plaintiff submitted lengthy confidential mediation materials to Judge Furgeson in advance

of the first mediation.44 Plaintiff Cornelius and Ms. Ranieri flew from their homes in Virginia and

California to attend the mediation, held in Dallas, along with their counsel. 45 Although the Parties

spent most of the day mediating on October 18, they did not reach a resolution (or even come

close).46

           Judge Furgeson continued to confer with the Parties after the October 18 mediation,

including multiple phone calls and emails with Plaintiff’s counsel. 47 On August 13, 2020—while

the fully briefed motion to dismiss the SAC was pending—the Court ordered the Parties to mediate



40
     Dkt. No. 59.
41
     King Decl. ¶¶ 20-22 [Appx P. 106].
42
     King Decl. at ¶ 22 [Appx P. 106].
43
     King Decl. ¶ 25 [Appx P. 107].
44
     King Decl. ¶ 27 [Appx P. 107-108].
45
     King Decl. ¶ 27 [Appx P. 107-108].
46
     King Decl. ¶ 27 [Appx P. 107-108].
47
     King Decl. ¶ 28 [Appx P. 108].

                                                      13
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                 Page 19 of 49 PageID 1749



by September 4, 2020.48 Plaintiff submitted a mediation statement that supplemented her original

statement, submitted prior to the first mediation.49 Plaintiff Cornelius, Ms. Ranieri, and their

counsel, AdvoCare, and AdvoCare’s insurers attended a full-day mediation (via Zoom) on

September 3.50 After many hours of arms’ length negotiations through Judge Furgeson, the

mediation resulted in an agreement-in-principle, subject to negotiating a complete class action

settlement agreement.51

           In the process of drafting a complete settlement agreement, Plaintiff Cornelius, Ms.

Ranieri, and AdvoCare discovered that they had several points of disagreement that needed to be

resolved before a settlement agreement could be executed and a settlement proposed to this

Court.52 Most importantly, the Parties disagreed about how to calculate individual Class Member

claims.53 After multiple phone calls, emails, and a third mediation on January 7, 2021, the Parties

were able to reach an agreement settling the Parties’ disputes, and the Parties executed the

Settlement Agreement on January 25, 2021. 54 Ms. Ranieri’s claims are being settled separately

because, under the formula the Parties ultimately agreed to regarding the calculation of Class

Member damages, Ms. Ranieri did not incur compensable damages. 55 Only Distributors who

incurred compensable damages under this formula can be in the Class.




48
     Dkt. No. 90.
49
     King Decl. ¶ 29 [Appx P. 108].
50
     King Decl. ¶ 29 [Appx P. 108].
51
     King Decl. ¶ 29 [Appx P. 108].
52
     King Decl. ¶ 30 [Appx P. 108].
53
     King Decl. ¶ 30 [Appx P. 108].
54
     King Decl. ¶¶ 31-34 [Appx P. 109].
55
     King Decl. ¶ 33 [Appx P. 109].

                                                    14
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                    Page 20 of 49 PageID 1750



D.         Primary Terms of the Settlement

           1.       Class Definition

           Plaintiff seeks certification of the following Class:

           All Distributors who paid fees, purchased a “distributor kit,” and/or purchased
           products from AdvoCare between March 9, 2013, and May 17, 2016, who lost
           money from their participation in the AdvoCare alleged scheme, and whose
           distributorships were suspended without reinstatement or terminated by May 17,
           2016. Distributors who made no purchases from AdvoCare after May 17, 2016,
           and paid no dues after May 17, 2016, will be considered terminated as of May 17,
           2016. Distributors will be considered to have lost money if the sum of the fees they
           paid AdvoCare, the money they paid AdvoCare for sales aids, and the money they
           paid AdvoCare for product (net of refunded amounts), reduced by 65% of the
           amount paid for product, is greater than the money they received from AdvoCare
           (other than for product refunds). Excluded from the Class are Distributors who
           were not, at the time they were Distributors, residents of the United States or its
           territories or U.S. military stationed overseas. 56

           The Class definition excludes Distributors who continued as Distributors after May 17,

2016 or made any other indication of consent to AdvoCare’s Distributor Agreement amended after

that date.        This exclusion relates to the arbitration provision in AdvoCare’s Distributor

Agreement.57 Prior to May 17, 2016, the Distributor Agreement’s arbitration provision was

subject to attack as being illusory and unenforceable under Texas law. 58 But AdvoCare amended

its Distributor Agreement on May 17, 2016, such that it was no longer subject to those same

attacks.59 Thus, AdvoCare was much more likely to be successful in requiring Distributors subject

to the amended Distributor Agreement to arbitrate any claims they may have. 60 In arbitration,

classwide treatment is not realistically possible.



56
     SA at IV.C [Appx P. 28].
57
     King Decl. ¶ 40 [Appx P. 40].
58
     King Decl. ¶ 41 [Appx P. 111].
59
     King Decl. ¶ 41 [Appx P. 111].
60
     King Decl. ¶ 41. [Appx P. 111]

                                                         15
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                     Page 21 of 49 PageID 1751



           The start of the Class period (March 9, 2013) is four years prior to the date Plaintiff filed

the OC. Plaintiff’s primary claim is for violation of the civil RICO statute, which has a four-year

limitations period.61

           Only Distributors who lost money from their participation in AdvoCare are members of

the Class. Distributors are determined to have lost money if the difference between (a) the amount

they paid AdvoCare for fees, sales aids, and product (net of refunds) over the course of their full

experience with AdvoCare (not just during the Class Period) is greater than (b) the amount

AdvoCare paid them plus 65% of the amount they paid AdvoCare for product. 62 This 65%

calculation provides AdvoCare with a credit to recognize that the product it sold Distributors had

some tangible value.63 The 65% number was the subject of intense negotiation between the

Parties.64

           In addition, Distributors must have paid money to AdvoCare during the Class Period to be

class members. These calculations and determinations are based solely on AdvoCare’s internal

records.65

                2.      Cash Awards

           The Settlement Agreement requires the creation of a Settlement Fund in total amount of

$10,500,000 to compensate Class Members who submit claims. 66 The Settlement Fund will also




61
     King Decl. ¶ 42 [Appx P. 111].
62
     SA § IV.C [Appx P. 28].
63
     King Decl. at ¶ 43 [Appx P. 111-112].
64
     King Decl. at ¶ 43 [Appx P. 112].
65
     King Decl. at ¶ 60 [Appx P. 116].
66
     SA § II.A [Appx P. 26].

                                                        16
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                           Page 22 of 49 PageID 1752



pay administration expenses, any Fee Award to Class Counsel, and any Service Award to

Plaintiff.67

           Class Members’ cash awards will be based on the same calculation as the determination

for class membership, with three adjustments. A Class Member’s net loss is the difference between

(a) the amount they paid AdvoCare (for fees, sales aids, and product) over the course of their full

experience with AdvoCare (not just during the Class Period) and (b) the amount AdvoCare paid

them plus 65% of the amount they paid AdvoCare for product. 68 Although the net loss considers

the Class Member’s full experience with AdvoCare, to recognize the effect of the statute of

limitations, a Class Member can only recover his net loss to the extent the Class Member made

payments to AdvoCare during the Class Period.69

           Each Distributor’s award may be reduced by any amount the Distributor received from the

FTC Settlement.70 As noted above, AdvoCare paid the FTC $150 million. The FTC Settlement

provides that the FTC may use the money for consumer redress. 71 The Settlement Agreement

provides that if the FTC has distributed its money by the FTC Distribution Deadline (discussed

further below), and if AdvoCare is able to obtain information from the FTC regarding to whom it

has distributed money, and in what amounts, each Class Member’s cash award will be reduced by

the amount they received from the FTC. 72




67
     SA § XIII.F.5 [Appx P. 48-49].
68
     SA § XIII.F [Appx P. 44-50].
69
     SA § XIII.F.1.b [Appx P. 44-45]; King Decl. ¶ 47 [Appx P. 112-113].
70
     King Decl. ¶¶ 48-51 [Appx P. 113-114].
71
  FTC Settlement at § VI.G [Appx P. 8-9]. See also FTC Settlement, Att. A (“The FTC will use the money to provide
refunds.”) [Appx P. 18-19].
72
  King Decl. ¶¶ 48-52, 63 [Appx P.113-114, 117]. Plaintiff has further agreed to cooperate reasonably with AdvoCare
in efforts to obtain the data from the FTC. SA § XIII.F.2.a. [Appx P. 46-47]

                                                             17
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                      Page 23 of 49 PageID 1753



           After cash awards are adjusted for distributions by the FTC, or if AdvoCare cannot obtain

information regarding the FTC’s distribution by the FTC Distribution Deadline, each Class

Member’s cash award may be reduced on a pro rata basis so that the total amount of cash awards

does not exceed the “Net Settlement Fund” (the amount left in the Settlement Fund after payment

of any Fee Award to Class Counsel, any Service Award to Plaintiff, and administration

expenses).73 Once any pro rata reduction is made, Plaintiff and the Settlement Administrator will

present to the Court data regarding claims and anticipated disbursements to obtain a Distribution

Order.74 Once the Court approves the Distribution Order, the Settlement Administrator will send

checks to Class Members.75

           Any money remaining in the Net Settlement Fund after payment of cash awards to Class

Members, any Fee Award to Class Counsel, any Service Award to Plaintiff, and administration

expenses will revert to AdvoCare. 76

               3.       Timing

           The relationship of the expected distributions from the FTC and from the Class Settlement

Fund may impact the timing of distributions to Class Members and the timing of AdvoCare’s

funding of the Settlement Fund.

           AdvoCare required, as a condition of settlement, that verified FTC payments to Class

Members will reduce Class Member awards. 77 Accounting for these payments in calculating Class

Member claims awards is also fairer between the Class Members because this action and the FTC


73
     King Decl. ¶ 52 [Appx P. 114]; SA § XII.D [Appx P. 42].
74
     SA § XIII.G [Appx P. 50-51].
75
     SA § XIII.G [Appx P. 50-51].
76
  SA § XIII.G.4 [Appx P. 50-51]. The King Declaration provides further discussion of how Class Member awards
are to be calculated, including two examples. King Decl. ¶¶ 45-53 [Appx P. 112-114].
77
     King Decl. ¶ 49 [Appx P. 113].

                                                               18
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                  Page 24 of 49 PageID 1754



Settlement are based on the same alleged wrongdoing.78 However, neither Plaintiff nor AdvoCare

has control over when the FTC will distribute money or to whom the FTC will distribute money

and in what amounts, and administration of the Class settlement cannot be held up indefinitely. 79

To balance these interests, the Settlement Agreement gives AdvoCare until the FTC Distribution

Deadline to obtain reliable information from the FTC regarding which Distributors received

payments from the FTC, and in what amounts.80 The FTC Distribution Deadline is originally set

at September 22, 2022, but it may be extended in three-month increments, if AdvoCare can show

that it has reasonably sought to obtain information from the FTC and has a reasonable expectation

that it will get the information in three months.81 AdvoCare may not, however, unreasonably delay

in seeking the information, and may not sit on the information once it has it, to delay distributions

from the Settlement Fund to Class Members.82 Class Counsel and the Settlement Administrator

may move forward with distributing funds to Class Members after the FTC Distribution Deadline,

even if AdvoCare is unable to obtain the necessary information from the FTC. 83 Thus, a

distribution from the Settlement Fund to Class Members could take place soon after the Court

finally approves the Settlement, or a delay may be required, depending on when the FTC makes

its distribution.

           In addition, AdvoCare will fund the Settlement Fund in four installment payments. The

first (in the amount of $4,000,000) will be paid within 14 days of the Court’s granting the

Preliminary Approval Order. AdvoCare will pay the other three installments between September


78
     King Decl. ¶ 49 [Appx P. 113].
79
     King Decl. ¶¶ 63-64 [Appx P. 18].
80
     King Decl. ¶¶ 63-64 [Appx P. 18].
81
     King Decl. ¶¶ 63-64 [Appx P. 18].
82
     King Decl. ¶¶ 63-64 [Appx P. 18].
83
     SA § XIII.F.2, G [Appx P. 46-48, 50-51].

                                                     19
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                          Page 25 of 49 PageID 1755



2022 and January 2023 or seven days after this Court enters a Distribution Order, whichever comes

first.84 Thus, the Settlement Fund will be fully funded when necessary to pay awards to Class

Members. Along with the initial $4 million payment, AdvoCare will also provide an irrevocable

letter of credit that will secure its making the last three installment payments. 85

                                             III.    ARGUMENT

           Rule 23(e) requires judicial approval of any class action settlement. “Trial court review of

a class action settlement proposal is a two-step process: preliminary approval and final approval

after a fairness hearing.”86 At the preliminary approval stage, the court “makes a preliminary

fairness evaluation of the proposed terms of settlement submitted by counsel.” 87 This step also

typically includes a conditional certification of the proposed class and approval of the form of

notice.88 The court may also consider whether to conditionally appoint proposed class counsel and

the proposed class representatives.

           Plaintiff requests that the Court (A) certify the Class for purposes of settlement; (B) appoint

Plaintiff’s counsel to serve as Class Counsel and appoint Plaintiff to serve as the Class

Representative; (C) preliminarily approve the Settlement Agreement; (D) approve the Notice Plan

described in the Settlement Agreement; and (E) schedule a Fairness Hearing.




84
     SA § X.C [Appx P. 36-37].
85
     SA § X.C [Appx P. 36-37]. See also King Decl. ¶ 36 [Appx P. 110].
86
  Del Carmen v. R.A. rogers, Inc., SA-16-CA-971-FB (HJB), 2018 WL 4701824, at *5 (W.D. Tex. April 25, 2018)
(magistrate report and recommendation), adopted at 2018 WL 4688774.
87
     McNamara v. Bre-X Minerals Ltd., 214 F.R.D. 424, 426 (E.D. Tex. 2002).
88
  See, e.g., Roberts v. First Finan. Planners, Inc., No. 1:05CV38-D-D, 2006 WL 8444265, at *1 (N.D. Miss. June
26, 2006); Del Carmen, 2018 WL 4701824, at *6.

                                                            20
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                               Page 26 of 49 PageID 1756



A.          The Court Should Conditionally Certify the Settlement Class

            Prior to granting preliminary approval of a class action settlement, the Court must consider

whether the proposed class is a proper class for settlement purposes. 89 The Court has great

discretion is determining whether to certify a class.90 “Settlement classes are a typical feature of

modern class litigation, and courts routinely certify them, under the guidance of” Amchem.91

            The certification requirements of Rule 23 generally apply even when certification is for

settlement purposes.92 The one exception is that a district court need not consider “whether the

case, if tried, would present intractable management problems, for the proposal is that there be no

trial.”93

            A class action can only be maintained if the proposed class meets the requirements of Rule

23(a) and one section of 23(b).94 Plaintiff respectfully submits that the Court should certify the

Class because the requirements of Rule 23(a) and (b)(3) are satisfied. Several courts (including

the en banc Fifth Circuit) have certified class actions arising out of pyramid schemes where the




89
     McNamara, 214 F.R.D. at 426-27.
90
     See Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 624 (1997).
91
  In re Oil Spill by Oil Rig Deepwater Horizon in Gulf of Mexico, on April 20, 2010, 910 F. Supp. 2d 891 (E.D. La.
2010).
92
     See AmChem, 521 U.S. at 614.
93
     Id.at 620. See also In re Heartland Payment Sys., 851 F. Supp. 2d 1040, 1059-1060 (S.D. Tex. 2012).
94
     See Torres v. S.G.E. Mgmt., L.L.C., 838 F.3d 629 (5th Cir. Sept. 30, 2016) (en banc) (“Torres II”).

                                                                21
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                              Page 27 of 49 PageID 1757



issue of class certification was both contested95 and uncontested pursuant to a settlement

agreement.96

           1.         The Proposed Class, the Plaintiff, and her Counsel Satisfy the Requirements
                      of Rule 23(a).

           “Rule 23(a) states four threshold requirements applicable to all class actions,” including

class actions subject to a proposed settlement agreement: numerosity, commonality, typicality, and

adequacy.97 Each of the four requirements is satisfied here.

                a.       The Proposed Class is So Numerous That Joinder of All Class Members
                         is Impracticable.

           Class certification requires that the class be “so numerous that joinder of all members is

impracticable.”98 Based on data provided by AdvoCare, the Class consists of 419,265 former




95
  See Torres II, (reversing panel decision and affirming certification of a class alleging damages caused by a pyramid
scheme and bringing claims under RICO); French v. Essentially Yours Indus., Inc., No. 1:07-CV-817, 2008 WL
2788511, at *7 (W.D. Mich. July 16, 2008) (certifying Rule 23(b)(3) class relating to a pyramid scheme); Nguyen v.
FundAmerica, Inc., No. C 90 2090 MHP, 1990 WL 165251, at *2 (N.D. Cal. Aug. 16, 1990) (granting provisional
class certification and stating “federal courts have upheld the predominance of common issues, and lack of disabling
conflict in the pyramid scheme context, and have granted certification to comprehensive plaintiff classes in cases
arising from similar multi-level pyramid schemes,” and listing cases).
96
   See Order Granting Final Approval of Class Action Settlement, Settlement Class Certification and Judgment,
Martinez v. MXI Corp., Case 3:15-cv-00243-MMD-VPC (D. Nev. Feb. 28, 2017) (granting final approval of a
settlement class relating to a MLM/pyramid scheme) (Ex. 10) [Appx P. 167]; Order Granting Final Approval of Class
Action Settlement and Final Judgment, Kerrigan v. Visalus, Inc., Case No. 14-cv-12693 (E.D. Mi. Oct. 1, 2019)
(granting preliminary approval of a settlement class relating to a MLM/pyramid scheme) (Ex. 11) [Appx P. 176];
Arata v. Nu Skin Int’l, Inc., 5 F.3d 534 (9th Cir. 1993) (affirming district court’s certification of a settlement class
relating to a MLM/pyramid scheme despite objection to class certification); Bostick v. Herbalife Int’l of Am., Inc., No.
CV 13-02488 BRO RZX, 2015 WL 3830208, at *1 (C.D. Cal. June 17, 2015) (certifying settlement class relating to
an alleged MLM/pyramid scheme pursuant to Rule 23(b)(2) and (b)(3)); Hanrahan v. Britt, 174 F.R.D. 356, 366 (E.D.
Pa. 1997) (certifying Rule 23(b)(3) settlement class relating to a pyramid scheme); Pokorny v. Quixtar Inc., No. 07-
0201 SC, slip op. at 1 (N.D. Cal. Feb. 21, 2012) (same).
97
     See, e.g., Rule 23(a); Amchem, 521 U.S. at 613.
98
     Rule 23(a)(1).

                                                               22
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                            Page 28 of 49 PageID 1758



AdvoCare Distributors.99 The Settlement Class is clearly so numerous that joinder of all members

is impracticable.

                b.       Questions of Law and Fact Are Common to Members of the Proposed
                         Class

           Rule 23(a)(2) requires there to be “questions of law or fact common to the class.” 100 The

commonality requirement is met where “there is at least one issue, the resolution of which will

affect all or a significant number of the putative class members.” 101

           Here, Plaintiff asserts, on behalf of the Class and herself, two causes of action for money

damages based on one central contention: AdvoCare operated a pyramid scheme. Whether or not

AdvoCare operated a pyramid scheme will not vary from one Class Member to another because

the inquiry focuses on how AdvoCare operated, not any single Class Member’s behavior.

AdvoCare either took money from Distributors and redistributed it across the network of

Distributors based on how many Recruits and how much money those Recruits brought into the

network, or it did not.102 All of the Class Members’ claims are based on the same legal theories,

arise from a common core of salient facts, and feature a common contention capable of class-wide

resolution. Accordingly, commonality is satisfied.

                c.       The Proposed Class Representative’s Claims Are Typical of Those of the
                         Class

           Rule 23(a)(3) requires that the “claims or defenses of the representative parties [be] typical

of the claims or defenses of the class.” Typicality merely requires that “the class representative’s



99
     King Decl. ¶ 45 [Appx P. 112].
100
      Rule 23(a)(2).
101
      Lightbourn v. County of El Paso, 118 F.3d 421, 426 (5th Cir. 1997).
102
    See Torres v. S.G.E. Mgmt. LLC, Civ. A. No. 4:09-CV-2056, 2014 WL 129793, at *3 (S.D. Tex. Jan. 13, 2014)
(“Torres I”) (commonality prong met because issue of whether defendant perpetrated a pyramid scheme was common
to all class members), aff’d on en banc review, Torres II, 838 F.3d 629.

                                                               23
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                            Page 29 of 49 PageID 1759



claims have the same essential characteristics of those of the putative class.” 103                           “Like

commonality, the threshold for demonstrating typicality is low.” 104

            In this case, Plaintiff’s claims are almost identical to those of the Class Members. Like all

members of the proposed Class, Plaintiff claims AdvoCare operated its business in such a way that

it operated a pyramid scheme, that operating a pyramid scheme constituted a violation of RICO

and Texas’ DTPA, and that Plaintiff was damaged from AdvoCare’s operation of that pyramid

scheme, entitling Plaintiff to recover treble damages. Nothing in Plaintiff’s claims depend upon

any facts particular to her (although Plaintiff and every Class Member will differ in their individual

damages calculations), and Plaintiff is not aware of any defenses AdvoCare may have that are

particular to Plaintiff.

            Under these circumstances, the typicality requirement is met. 105

                d.       The Proposed Class Counsel and the Class Representative Will Fairly and
                         Adequately Protect the Interests of the Class

            Finally, Rule 23(a)(4) requires the Court to determine whether “the representative parties

will fairly and adequately protect the interests of the class.” 106 In the Fifth Circuit, to show

adequacy of representation,

            a plaintiff must show that (1) the plaintiff's counsel has the zeal and competence to
            represent the class; (2) the proposed class representative is willing and able to take
            an active role in controlling the litigation; and (3) the absence of conflict and
            antagonism between the named plaintiffs and the interest of the class. 107



103
      James v. City of Dallas, 254 F.3d 571 (5th Cir. 2001).
104
      Eatmon v. Palisades Collection, LLC, 2010 WL 1189571, at *6 (E.D. Tex. March 5, 2010).
105
   See Torres I, 2014 WL 129793, at *3 (“The Court finds that the claims of the representative plaintiffs are typical
of those of the proposed class. The representatives, like all class members, allegedly suffered an economic loss as a
result of their unwitting participation in an allegedly illegal pyramid scheme.”).
106
      Rule 23(a)(4).
107
  Serna v. Transp. Workers Union of Am., AFL-CIO, No. 3:13-CV-2469-N, 2014 WL 7721824, at *4 (N.D. Tex.
Dec. 3, 2014) (citing Feder v. Elec. Data Sys. Corp., 429 F.3d 125, 130 (5th Cir. 2005)).

                                                               24
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                   Page 30 of 49 PageID 1760



                             i.        Proposed Class Counsel has the zeal and competence to
                                       represent the class

           Class Counsel has vigorously prosecuted this litigation. They have devoted hundreds of

hours and over $30,000 of their own out-of-pocket cash in pursuing this action. 108 They have

interviewed dozens of witnesses regarding their experiences with AdvoCare, scoured the internet

for every scrap of evidence supporting the class’s claims, interviewed potential experts, drafted

lengthy and detailed complaints, appeared at hearings before this Court and the arbitrator, prepared

for and appeared at three mediations, counseled their clients, litigated against one of the preeminent

defense firms in Texas, litigated against two defense firms preeminent in MLM representation,

and thoroughly researched and briefed complicated issues regarding the enforceability of

AdvoCare’s arbitration provision and stating a claim under RICO. 109 In addition, Class Counsel

took a huge risk in bringing this case. They have had to pay every dime of expense and devote

significant time to this case that could have been spent on other cases with no guarantee of

success.110

           Class Counsel also has the competence to represent the Class. Their CVs are submitted as

exhibits herewith.111 Class Counsel is experienced in class action litigation and have been

appointed class counsel in other cases. 112 In fact, Class Counsel represented a class in another case

against a MLM company they alleged to have operated a pyramid scheme. 113




108
      King Decl. ¶ 65 [Appx P. 118].
109
      King Decl. ¶ 66 [Appx P. 118].
110
      King Decl. ¶ 69 [Appx P. 119].
111
      Ex. 12 [Appx P. 194-199].
112
      King Decl. ¶¶ 4-6, 68 [Appx P. 101, 118].
113
      King Decl. ¶¶ 4-6, 68 [Appx P. 101, 118].

                                                       25
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                           Page 31 of 49 PageID 1761



                            ii.        The Proposed Class Representative is willing and able to take
                                       an active role in controlling the litigation

           Plaintiff Cornelius has taken an active role in controlling Class Counsel’s prosecution of

this litigation. She (as well as Ms. Ranieri) provided details regarding her participation in

AdvoCare’s business model, produced relevant documents, and directed Class Counsel to potential

witnesses.114 She reviewed the factual allegations in the drafts of the complaints and discussed

strategy with Class Counsel regarding various significant decisions. 115 She prepared for and

appeared at the first two mediations (traveling from her home in California for the first mediation)

and consulted with Class Counsel at every step during the settlement negotiations. 116

                            iii.       There is no conflict between the Proposed Class Representative
                                       and the Class Members

           “Differences between named plaintiffs and class members do not necessarily make the

plaintiffs inadequate representatives. … The named plaintiffs are only inadequate if those

differences create conflicts between the named plaintiffs’ interests and the class members’

interests.”117      Here, there are no conflicts between the Class Representative and the Class

Members. The Class Representative has the same claims as the Class Members, and the Class

Representative and the Class Members all have the same incentive: proving the AdvoCare operated

a pyramid scheme and obtaining a settlement at the greatest amount possible to compensate Class

Members.118



114
      King Decl. ¶ 70 [Appx P. 119].
115
      King Decl. ¶ 70 [Appx P. 119].
116
      King Decl. ¶ 70 [Appx P. 119].
117
   Hackler v. Tolteca Enterprises, Inc., Civ. A. No. SA-18-CV-911-XR, 2019 WL 1159523, at *4 (W.D. Tex. Sept.
9, 2019).
118
   See id. at *5 (finding adequacy of representation for similar reasons); Torres I, 2014 WL 129793, at *4 (finding
plaintiffs adequate in pyramid scheme case where plaintiffs alleged RICO claims identical to all class members).

                                                            26
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                               Page 32 of 49 PageID 1762



                2.          The Requirements of Rule 23(b)(3) Are Satisfied

            Plaintiff seeks certification of the Class pursuant to Rule 23(b)(3), which provides that

courts may certify a class where the requirements of Rule 23(a) are met, and

            the court finds that the questions of law or fact common to class members
            predominate over any questions affecting only individual members, and that a class
            action is superior to other available methods for fairly and efficiently adjudicating
            the controversy. The matters pertinent to these findings include:

            (A) the class members’ interests in individually controlling the prosecution or
                defense of separate actions;

            (B) the extent and nature of any litigation concerning the controversy already
                begun by or against class members;

            (C) the desirability or undesirability of concentrating the litigation of the claims
                in the particular forum; and

            (D) the likely difficulties in managing a class action. 119

The requirements of Rule 23(b)(3) are frequently referred to as predominance and superiority. 120

These requirements are met here.

                       a.      Common issues predominate over individual issues

            The “‘predominance inquiry tests whether proposed classes are sufficiently cohesive to

warrant adjudication by representation.’” 121 “‘[C]ommon issues must constitute a significant part

of the individual cases.’”122 “This is a matter of weighing, not counting, issues.” 123 The Fifth

Circuit found in Torres that the predominance requirement was satisfied on a contested motion for




119
      Rule 23(b)(3).
120
      Frey v. First Nat. Bank Southwest, 602 Fed. Appx. 164, 168 (5th Cir. 2015).
121
      Torres II, 838 F.3d at 636 (quoting Amchem Prods., 521 U.S. at 623).
122
   In re oil Spill by Oil Rig Deepwater Horizon in Gulf of Mexico, on April 20, 2010, 910 F. Supp. 2d 891, 912 (E.D.
La. 2012) (quoting Mullen v. Treasure Chest Casino, LLC, 186 F.3d 620, 626 (5th Cir. 1999)).
123
      Id.

                                                               27
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                              Page 33 of 49 PageID 1763



class certification in a case involving RICO fraud claims based on pyramid scheme allegations, 124

and Plaintiff requests that the Court find predominance satisfied here for this settlement class.

            Here, as discussed above, Plaintiff’s claims are all based on the alleged operation of a

pyramid scheme. “Pyramid schemes are ‘inherently fraudulent’ and are per se mail fraud, a RICO

predicate act.”125 The Class Members’ claims all rise and fall based on the legal and factual

propositions at issue in the Plaintiff’s individual claims:

                       Plaintiff must establish that AdvoCare operated a pyramid scheme to recover on
                        her claims. This same proposition undergirds the Class Members’ claims, and
                        AdvoCare’s status as a pyramid scheme is not dependent on any individual issues
                        relating to each Class Member.

                       AdvoCare’s contractual agreements with all of its Distributors were uniform, and
                        AdvoCare’s compensation structure applied uniformly to all Distributors.

                       Reliance may be presumed and proven on a classwide basis, such that proof of
                        individual reliance by Class Members is not required. 126

                       Plaintiff contends that if she established that AdvoCare operated a pyramid scheme,
                        she would be entitled to recover damages equal to the difference between any
                        amounts Plaintiff paid and received from AdvoCare. If Plaintiff is entitled to those
                        damages, all Class Members should be entitled to a similar damage measurement.

                       AdvoCare contends in its motion to dismiss that Plaintiff’s claims fail because
                        Plaintiff’s pleadings do not meet certain requirements for establishing the existence
                        of a RICO enterprise.127 Whether or not AdvoCare’s argument is correct does not
                        vary based on any Class Member’s individual circumstances.

            Thus, even if some individual issues regarding damages assessments could arise with

respect to the individual Class Members’ claims, common issues predominate over individual



124
    Torres II, 838 F.3d at 641, 646 (finding that causation did not raise individual issues under two separate theories
of reliance).
125
      Id. at 638.
126
    Torres II, 838 F.3d at 641, 646 (finding that causation did not raise individual issues under two separate theories
of reliance).
127
   AdvoCare International, L.P.’s Motion to Dismiss the Second Amended Class Action Complaint and Brief in
Support Thereof (Nov. 19, 2019) [Dkt. No. 83].

                                                              28
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                         Page 34 of 49 PageID 1764



issues.128 “[C]ommon questions present a significant aspect of the case and can be resolved for all

[s]ettlement Class Members in a single common judgment.” 129

                    b.      A class action is superior to other available methods of adjudication

           If predominance is met, a court must then ask whether a class action suit is “superior to

other available methods for fairly and efficiently adjudicating the controversy.” Rule 23(b)(3).

All four of the specific factors that Rule 23(b)(3) requires the Court to consider support class

certification.

           First, Class Members do not have any interest in individually controlling the prosecution

or defense of separate actions. The cost of litigating against AdvoCare dwarfs any individual

plaintiff’s potential recovery.130

           Second, despite diligent searching, Plaintiff is are not aware of any individual actions

against AdvoCare in which Distributors seek to recover their net losses from participation in the

AdvoCare MLM business.131 Thus, granting class certification will not wrench away from

individual Class Members any ongoing litigations.132 Moreover, the lack of such actions further

supports the conclusion that Class Members have no interest in controlling their own litigations.

           Third, Plaintiff’s and the Class Members’ principal claims arise under federal RICO law,

so there is no advantage in having courts in different states handle the cases.




128
    Frey v. First Nat. Bank Southwest, 602 Fed. Appx. 164, 170 (5th Cir. 2015) (plaintiff “must show that common
issues predominate, not that there are no individual issues to be resolved”).
129
   Kemp v. Tower Loan of Mississippi, No. 3:15CV499-CWR-LRA, 2017 WL 3426240, at *3 (S.D. Miss. Aug. 8,
2017).
130
      King Decl. ¶ 71 [Appx P. 119].
131
      King Decl. ¶ 72 [Appx P. 119].
132
      King Decl. ¶ 72 [Appx P. 119].

                                                          29
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                         Page 35 of 49 PageID 1765



            The fourth factor references manageability, which is assessed differently in the context of

a class settlement, when there will be no trial.133 Here, the claims administration will be handled

by a neutral settlement administrator pursuant to a detailed claims process described in the

Settlement Agreement, and the likelihood that the Court will be called to intervene to resolve

individual disputes is small.

                                                 *       *        *

            For all the reasons described above, the Court should preliminarily certify the Class for

settlement purposes.

B.          The Court Should Appoint Plaintiff’s Counsel to be Class Counsel and Appoint
            Plaintiff as Class Representative

            “A court that certifies a class must appoint class counsel.” 134 The Court must appoint

counsel capable of “fairly and adequately” representing the class. 135 In making the appointment,

a court must consider:

            (i)        the work counsel has done in identifying or investigating potential claims in the
                       action;

            (ii)       counsel’s experience in handling class actions, other complex litigation, and the
                       types of claims asserted in the action;

            (iii)      counsel’s knowledge of the applicable law; and

            (iv)       the resources that counsel will commit to representing the class. 136




133
      See Amchem, 521 U.S. at 620.
134
      Rule 23(g)(1).
135
      Rule 23(g)(4).
136
      Rule 23(g)(1)(A)(i)-(iv).

                                                             30
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                    Page 36 of 49 PageID 1766



           Additionally, the Court may consider “any other matter pertinent to counsel’s ability to

fairly and adequately represent the interests of the class[.]” 137 Each factor weighs in favor of

appointing Reid Collins & Tsai, LLP (“RCT”) as Class Counsel.

           Prior to initiating this litigation, RCT spent hundreds of hours investigating the potential

claims, including factual research regarding AdvoCare’s business model and legal research

regarding potential claims and which claims could be certified for class treatment. 138 RCT is very

familiar with this area of the law, as it has brought claims against two MLM companies before

AdvoCare based on the allegation that those companies operated pyramid schemes. 139 RCT was

able to use the knowledge it gained in pursuing these other cases in deciding whether to bring

claims against AdvoCare and in litigating this case.140

           RCT’s J. Benjamin King has served as class counsel in three prior certified class actions

(including one against an MLM), has served as plaintiff’s counsel in other putative class actions,

and has defended against class action claims.141 He has also served as counsel to objectors in other

class actions.142 R. Adam Swick, also of RCT, has served as class counsel in a prior action against

an MLM, has substantial complex litigation experience, and has successfully defended multiple

class actions.143 In addition, Plaintiff’s counsel handles large, complex litigations outside the class




137
      Rule 23(g)(1)(B).
138
      King Decl. ¶ 67 [Appx P. 118].
139
      King Decl. ¶ 68 [Appx P. 118].
140
      King Decl. ¶ 67 [Appx P. 118].
141
      King Decl. ¶¶ 4-6, 68 [Appx P. 101, 118].
142
      King Decl. ¶¶ 4-6, 68 [Appx P. 101, 118].
143
      King Decl. ¶¶ 4-6, 68 [Appx P. 101, 118].

                                                       31
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                      Page 37 of 49 PageID 1767



action context involving breach of contract, breach of fiduciary duty, fraud, and multiple other

types of matters.144

           Plaintiff’s counsel’s knowledge of the applicable law is evident from their experience,

discussed above, and their success in this case in obtaining a ruling allowing the case to be litigated

outside of arbitration, their briefing on AdvoCare’s motions to dismiss, and their obtaining a

favorable settlement for the Class in this action.

           Finally, Plaintiff’s counsel has already devoted to this case substantial time and out-of-

pocket resources. Plaintiff’s counsel has paid over $34,000 in unreimbursed, out-of-pocket

expenses,145 and Plaintiff’s counsel will be obligated to cover half the costs the Settlement

Administrator incurs prior to the Fairness Hearing, should the Court decline to approve the

Settlement Agreement.146

           For these reasons, Plaintiff submits that her counsel is capable of fairly and adequately

representing the Class and respectfully moves the Court to appoint RCT as Class Counsel.

           Plaintiff also requests that the Court appoint her as class representative for purposes of the

settlement class. As discussed above, Plaintiff satisfies the adequacy requirements under Rule

23(a)(4), and she has been an active and attentive participant in the litigation.             Thus, her

appointment as class representative is appropriate.




144
      King Decl. ¶¶ 7, 68 [Appx P. 102, 118].
145
      King Decl. ¶ 65 [Appx P. 118].
146
      SA at § IX.C [Appx P. 36].

                                                        32
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                               Page 38 of 49 PageID 1768



C.          The Court Should Preliminarily Approve the Settlement

            In determining whether to approve a settlement, Courts consider the strong judicial policy

favoring pretrial settlement of complex class action lawsuits. 147 Indeed, there is “a presumption

in favor of finding a settlement fair and the overriding public interest in favor of settlement.” 148

            Final approval of a settlement at the formal fairness hearing requires a finding that the

settlement is “fair, reasonable, and adequate.” 149 Preliminary approval of a settlement, however,

does not require the court to answer the ultimate question of whether a proposed settlement is fair,

reasonable, and adequate. Rather, preliminary approval of a class action settlement is simply a

determination that the settlement is within the “range of reasonableness” 150 and, therefore,

warrants notice to the class of the settlement’s terms and the scheduling of a formal fairness

hearing. Preliminary approval is appropriate where

            the proposed settlement appears to be the product of serious, informed, non-
            collusive negotiations, has no obvious deficiencies, does not improperly grant
            preferential treatment to class representatives or segments of the class, and falls
            within the range of possible judicial approval. Settlement negotiations that involve
            arm’s-length, informed bargaining with the aid of experienced counsel support a
            preliminary finding of fairness.”151

The decision to approve or reject a proposed settlement is committed to the district court’s sound

discretion.152




147
      See, e.g., Cotton v. Hinton, 559 F.2d 1326, 1331 (5th Cir. 1977).
148
      Diaz v. Panhandle Maintenance, LLC, 2:18-CV-097-Z, 2020 WL 587644, at *2 (N.D. Tex. Feb. 6, 2020).
149
      Rule 23(e)(2).
150
  Duncan v. JPMorgan Chase Bank, N.A., Civ. A. No. SA-14-CA-00912-FB, 2015 WL 11623393, at *3 (W.D. Tex.
Oct. 21, 2015).
151
   Duncan at *3. See also Hays v. Eaton Group Attorneys, LLC, Civ. A. No. 17-88-JWD-RLB, 2019 WL 427331, at
*8 (M.D. La. Feb. 4, 2019) (citing similar standard).
152
      In re Katrina Canal Beaches Litig., 628 F.3d 185, 194 (5th Cir. 2010).

                                                                 33
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                  Page 39 of 49 PageID 1769



           1.       The Settlement Agreement Is the Product of Serious, Informed, Non-collusive
                    Negotiations

           The Parties reached the Settlement Agreement only after three lengthy mediations and the

relentless work of the mediator between the mediations to move the case toward resolution.

Although the Parties have only engaged in written discovery thus far, the Parties have engaged in

three-and-a-half years of litigation before this Court and in arbitration. 153 Class Counsel—

experienced in similar cases against MLM companies—has sufficient information to fairly and

responsibly negotiate on behalf of the Class.154 The parties also exchanged a significant amount

of information outside the discovery process through information negotiations and disclosures in

support of the settlement efforts. 155

           No fraud or collusion was involved in reaching this Settlement Agreement in any way. 156

This litigation has been hard fought. Negotiations on all important matters were carried on through

Judge Furgeson.157 Indeed, the Settlement Agreement does not provide for any particular amount

of fees and expenses for Class Counsel. The Settlement Agreement puts a cap on the amount of

fees Class Counsel may request but does not preclude AdvoCare from challenging Class Counsel’s

fee request. Class Counsel anticipate applying for a reasonable and conservative award of 30% of

the Settlement Fund (less than the cap in the Settlement Agreement), which their work created for

the benefit of the Class, but the Settlement Agreement does not specify any amount of award or

even that any award will be paid. 158



153
      King Decl. ¶ 73 [Appx P. 120].
154
      King Decl. ¶ 73 [Appx P. 120].
155
      King Decl. ¶ 73 [Appx P. 120].
156
      King Decl. ¶ 74 [Appx P. 120].
157
      King Decl. ¶ 74 [Appx P. 120].
158
      King Decl. ¶ 74 [Appx P. 120].

                                                     34
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                      Page 40 of 49 PageID 1770



                2.      The Settlement Agreement Does Not Improperly Grant Preferential
                        Treatment to the Class Representative or Segments of the Class

           The Settlement Agreement provides no benefit to Plaintiff that is special or unique to her,

as compared to the absentee Class Members.159 Plaintiff will recover from the Settlement Fund

for her damages based on the same metrics and mathematical calculations as all other Class

Members.160 Plaintiff will apply to this Court for a reasonable service award to be paid from the

Settlement Fund that is standard in class action cases in the Fifth Circuit. 161 Such service awards

are paid to reflect the risk, time, and expense class representatives incurred to pursue the rights of

the Class Members.162 However, the Settlement Agreement does not provide for any specific

award and, in fact, puts a cap on the potential award.163

           Every Class Member is treated identically under the Settlement Agreement. Each Class

Member who files an approved claim will be paid based on their net losses from their participation

in AdvoCare (including any recovery from the FTC Fund), based on the formula described in the

Settlement Agreement, and nothing else.164

                3.      The Settlement Agreement Falls Well Within the Range of Reasonableness

           When a settlement is negotiated at arm’s length by experienced counsel, there is a

presumption that it is fair and reasonable.165 The Settlement Agreement here was reached at arm’s

length by experienced counsel, and there is no basis to disturb the presumption that the Settlement



159
      King Decl. ¶ 75 [Appx P. 120].
160
      King Decl. ¶ 75 [Appx P. 120].
161
      King Decl. ¶ 76 [Appx P. 121].
162
      King Decl. ¶ 76 [Appx P. 121].
163
      King Decl. ¶ 76 [Appx P. 121].
164
      King Decl. ¶ 77 [Appx P. 121].
165
   See Welsh v. Navy Federal Credit Union, No. 5:16-CV_1062-DAE, 2018 WL 7283639, at *12 (W.D. Texas Aug.
20, 2018); Camp v. Progressive Corp., No. Civ. A. 01-2680, 2004 WL 2149079, at *7 (E.D. La. Sept. 23, 2004).

                                                        35
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                        Page 41 of 49 PageID 1771



Agreement is fair and reasonable. “Although the court must weigh the facts and law of the case

to determine the fairness of the settlement, this does not mean that the court should reach

conclusions as to the ultimate merits of the claims or defenses. … ‘The court … must not try the

case in the settlement hearings because the very purpose of the compromise is to avoid the delay

and expense of such a trial.’”166

           Particularly given AdvoCare’s decision to settle the FTC’s claims for $150 million, Class

Counsel believes it is likely that they could establish that AdvoCare operated a pyramid scheme.

However, establishing that AdvoCare operated a pyramid scheme depended upon establishing that

Distributors made few retail sales (retail sales is the key factual inquiry for determining whether a

MLM is really a pyramid scheme), and discovery could have revealed that Distributors actually

made significant retail sales.167

           A significant risk in this case was framing AdvoCare’s operation of a pyramid scheme in

a legal cause of action that would be likely to achieve class certification. 168 The Torres II case was

extremely important to the Class claims here.169 There, the Fifth Circuit established that RICO

fraud claims against an alleged MLM/pyramid scheme were subject to class certification because

the element of causation could be proven on a classwide basis. 170 However, neither the district

court in Torres I nor the Fifth Circuit in Torres II considered significant arguments (raised by

AdvoCare here but not by the defendant there) as to whether a proper RICO fraud claim could be




166
  Klein v. O'Neal, Inc., 705 F. Supp. 2d 632, 648 (N.D. Tex. 2010) (quoting Reed v. Gen. Motors Corp., 703 F.2d
170, 172 (5th Cir. 1983)).
167
      King Decl. ¶¶ 78-79 [Appx P. 121].
168
      King Decl. ¶ 80 [Appx P. 121].
169
      King Decl. ¶ 80 [Appx P. 121].
170
      King Decl. ¶ 80 [Appx P. 121].

                                                          36
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                  Page 42 of 49 PageID 1772



alleged against a MLM/pyramid scheme. 171 Plaintiff here has received mixed rulings from this

Court on her RICO allegations, and she faced risk on the pending motion to dismiss the SAC. 172

If Plaintiff could not state a proper RICO fraud claim, the odds of obtaining class certification

declined significantly under Fifth Circuit and Texas precedent regarding the other potential claims,

such as the Texas Deceptive Trade Practices Act or common law fraud. 173 When the Parties

reached a settlement-in-principle, Plaintiff expected the Court’s decision on the pending motion to

dismiss to be issued any day.174 That ruling had the potential to gut the case of any value to the

Class, unless reversed on appeal. 175

           Plaintiff also faced risk in light of the FTC Settlement.176 Class Counsel was obviously

gratified to learn that AdvoCare had agreed to pay $150 million to settle the FTC’s claims, which

were based on similar allegations that Plaintiff had made publicly years before the FTC

Settlement.177 This fact was something of a “stamp of approval” on Plaintiff’s allegations, and it

was heartening to learn that AdvoCare’s victims (including Plaintiff) were likely to receive some

compensation through the FTC.178 However, the FTC Settlement was also bad news for Plaintiff

and the Class in that AdvoCare obviously now had less money to resolve the Class claims. 179




171
      King Decl. ¶ 80 [Appx P. 121].
172
      King Decl. ¶ 81 [Appx P. 122].
173
      King Decl. ¶ 81 [Appx P. 122].
174
      King Decl. ¶ 81 [Appx P. 122].
175
      King Decl. ¶ 81 [Appx P. 122].
176
      King Decl. ¶ 82 [Appx P. 122].
177
      King Decl. ¶ 82 [Appx P. 122].
178
      King Decl. ¶ 82 [Appx P. 122].
179
      King Decl. ¶ 82 [Appx P. 122].

                                                     37
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                      Page 43 of 49 PageID 1773



           Plaintiff and the Class also faced risk on the issue of whether the PSLRA precluded

Plaintiff from bringing a claim under RICO.180 Although Class Counsel firmly believe this Court

reached the correct decision in its original motion to dismiss ruling on the preclusion issue,

certainly the Class faced risk on appeal. 181

           In addition, absent a settlement, this case might not result in a positive ruling for the Class

for years.182 A trial would happen in 2022, at the earliest, and even if Plaintiff was successful at

trial, AdvoCare could appeal on multiple issues, preventing Class Counsel from making a

distribution to Class Members for years. 183

           The total estimated claims of all Class Members (pursuant to the formula described in the

Settlement Agreement) was $129,072,358, or $308 on average. 184 As discussed, this formula

includes a 65% product value credit.185 Plaintiff would have argued for a lower product value

credit at trial, but it is likely that the jury would have assigned some product credit. Particularly

when considered in light of the FTC Settlement, which will bring additional recovery to the Class

Members, the $10.5 million settlement is reasonable. The settlement is even more favorable when

considered on a per-Class Member basis. Not every Class Member will file a claim, and based on

the claims rate in prior cases and the anticipated Net Settlement Fund, Class Members who file

claims may receive, on average, $234. This is a great return on Class Member claims that faced

the significant obstacles described herein. 186


180
      King Decl. ¶ 83 [Appx P. 122].
181
      King Decl. ¶ 83 [Appx P. 122].
182
      King Decl. ¶ 84 [Appx P. 122].
183
      King Decl. ¶ 84 [Appx P. 122].
184
      King Decl. ¶¶ 45, 85 [Appx P. 112, 123].
185
      King Decl. ¶¶ 85 [Appx P. 123].
186
      King Decl. ¶¶ 85 [Appx P. 123].

                                                         38
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                         Page 44 of 49 PageID 1774



           In light of these risks, and others, Plaintiff and Class Counsel determined that a $10.5

million settlement was a very good result for the Class. 187

           Moreover, based on the contentious and extended settlement negotiations, Class Counsel

has no doubt that this is the maximum amount of money that AdvoCare would agree to pay absent

additional positive litigation developments, such as a denial of the pending motion to dismiss and

a grant of a contested motion for class certification.188

           Plaintiff respectfully requests that the Court preliminarily approve the Settlement

Agreement. The Court will be able to consider more fully the fairness of the Settlement at the

Fairness Hearing, then having the benefit of any objections to the Settlement submitted by Class

Members.

D.         The Court Should Approve the Notice Program

           Rule 23(e)(1) requires the Court “to direct notice in a reasonable manner to all class

members who would be bound by the proposal.” Rule 23(c)(2)(B) provides that for a Rule 23(b)(3)

class (like that proposed here) “the court must direct to class members the best notice that is

practicable under the circumstances, including individual notice to all members who can be

identified through reasonable effort.”         Rule 23(c)(2)(B) further provides that notice may be

provided by “one or more of the following: United States mail, electronic means, or other

appropriate means.” The proposed Notice Plan meets these requirements.

           The Settlement Agreement provides that the following steps will be taken to provide notice

to Putative Class Members.189



187
      King Decl. ¶ 86 [Appx P. 123].
188
      King Decl. ¶ 87 [Appx P. 123].
189
  S.A. § VI [Appx P. 30-33]. Persons who fall within the Class definition but opt out of the Class are not Class
Members.

                                                          39
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                                 Page 45 of 49 PageID 1775



                  The Settlement Administrator will email the Notice and Claims Form to Putative
                   Class Members. The email addresses used will be provided by AdvoCare, which
                   maintained email addresses for all Distributors.

                  When an email “bounces back,” the Settlement Administrator will send copies of
                   the Notice and Claims Form to Distributors via U.S. Mail at the last mailing address
                   maintained by AdvoCare.

                  For Putative Class Members whose emails did not bounce and who have not filed
                   a Claims Form within 14 days of the Claims Deadline, the Settlement Administrator
                   will send a follow up Notice and Claims Form prior to the Claims Deadline.

                  The Settlement Administrator will attempt to contact via telephone and email
                   Putative Class Members when notice documents sent via U.S. Mail are returned as
                   invalid or undeliverable.

                  The Settlement Administrator will establish and maintain a website (the
                   “Settlement Website”) containing the Notice, Claims Form, and other information
                   regarding this action and the proposed settlement.

                  Class Counsel will email the hundreds of purported Distributors who have emailed
                   them regarding the Action, directing them to the Settlement Website for
                   information regarding the Settlement.

         This email notice supplemented by U.S. Mail and telephone notice meets the requirements

of Rule 23. Not only does Rule 23(c)(2)(B) specifically reference electronic notice as a valid form

of notice, but also courts in the Fifth Circuit and elsewhere “regularly allow notice by both mail

and email.”190 Moreover, given the large number of potential Class Members (over 400,000),

providing notice primarily via U.S. Mail would significantly diminish the Settlement Fund and

reduce the amount of money available for distribution to Class Members.



190
   Thrower v. Universal Pegasus, Int’l Inc., --- F. Supp. 3d ---, 2020 WL 5258521, at *11 (S.D. Tex. Sept. 3, 2020).
See also id. (“[E]-mail is not the wave fo the future; e-mail is the wave of the last decade and a half”) (citation omitted).
See also In re Pool Prods. Dist. Market Antitrust Litig., 310 F.R.D. 300, 318 (E.D. La. 2015) (approving class notice
plan based primarily on email notice); In re Domestic Airline Antitrust Litig., 322 F. Supp. 3d 64, 71-72 (D.D.C. Aug.
22, 2018) (same); Kelly v. Phiten USA, Inc., 277 F.R.D. 564, 569 (S.D. Iowa 2011) (same); Caligiuri v. Symantec
Corp., 855 F.3d 860, 863 (8th Cir. 2017) (noting district court’s approval of a notice program that involved sending
emails to class members with known e-mail addresses and via postcard to class members with unknown or invalid
email addresses); Order Granting Preliminary Approval of Settlement, Kerrigan v. Visalus, Inc., Case No. 2:14-cv-
12693, at p. 9 (E.D. Mich. June 14, 2019) (approving of notice program consisting of email notice and supplemental
U.S. Mail notice in settlement of MLM/pyramid scheme case) [Appx P. 185-186].

                                                                 40
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                                Page 46 of 49 PageID 1776



           Plaintiff requests that the Court approve the proposed Notice and Claims Form (Exhibits

B & C to the Settlement Agreement [Appx P. 66-77]). Class notices must “contain an adequate

description of the proceedings written in objective, neutral terms that, insofar as possible, may be

understood by the average absentee class member.” 191 The notice must also “contain information

that a reasonable person would consider to be material in making an informed, intelligent decision

of whether to opt out or remain a member of the class and be bound by the final judgment.” 192

Rule 23(c)(2)(B) provides a list of requirements for class notices specific to classes certified under

Rule 23(b)(3).

           The Notice does the following:

               Describes the nature, history, and status of the action;

               Provides the Class definition;

               Describes the Class claims and issues;

               Explains that Class Members may enter an appearance through an attorney if the
                member so desires;

               Explains that Class Members may object and appear at the Fairness Hearing;

               Explains that Putative Class Members may opt out of the Class (but then be ineligible
                to recover benefits as Class Members and ineligible to object to the Settlement
                Agreement);

               Explains the time and manner of requesting to opt out, of submitting an objection to
                the Settlement Agreement, and of filing a claim;

               Explains that Class Counsel intend to apply for a fee award of 30% of the Settlement
                Fund and that the Class Representatives intend to apply for service awards of $20,000
                each;

               Directs Class Members to a website maintained by the Settlement Administrator that
                will provide copies of any applications for attorneys’ fees and expenses and for service
191
      In re Nissan Motor Corp. Antitrust Litig., 552 F.2d 1088, 1104 (5th Cir. 1977).
192
   Id. at 1105. See also In re Katrina Canal Breaches Litig., 628 F.3d 185, 197-98 (5th Cir. 2010) (“Notice of a
mandatory class settlement, which will deprive class members of their claims, therefore requires that class members
be given information reasonably necessary for them to make a decision whether to object to the settlement.”).

                                                                41
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                            Page 47 of 49 PageID 1777



             awards that Plaintiff and Class Counsel will file in advance of the Fairness Hearing;
             and

            Advises of the binding effect of the Settlement Agreement (including the releases of
             AdvoCare) on Class Members.193

         Plaintiff respectfully requests that the Court approve the Notice Plan and the Notice, which

are attached to the Settlement Agreement as Exhibits B and C.

E.      The Court Should Schedule a Fairness Hearing

        Plaintiff requests that the Court schedule a final Fairness Hearing that is at least 105 days

from the day the Court grants this motion for preliminary approval. The dates by which Class

Members may object, opt out, or file a claim all depend on the date of the Fairness Hearing. 194

Class Counsel believes that at least a 105-day window is necessary for they and the Settlement

Administrator to perform the necessary tasks prior to a Fairness Hearing. The proposed schedule,

based on the date of the Fairness Hearing, is set forth at the beginning of this motion.

                                             IV. CONCLUSION

        For all the reasons set forth above, Plaintiff respectfully requests that the Court: (A) certify

the Class for purposes of settlement; (B) appoint Plaintiff’s counsel to serve as Class Counsel and

appoint Plaintiff to serve as class representative; (C) preliminarily approve the Settlement

Agreement; (D) approve the Notice Plan described in the Settlement Agreement; and (E) schedule

a Fairness Hearing.




193
   The Notice is patterned after the class notice Class Counsel used in a previous MLM/pyramid scheme class action
settlement that was approved by the court presiding over that matter.
194
   Dates will be scheduled based on the initial date for the Fairness Hearing. If the Court changes the date for the
Fairness Hearing after the Settlement Administrator sends out the Notice, the Parties will not change the opt out,
claims, and objection deadlines because doing so would require re-noticing Putative Class Members.

                                                             42
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21    Page 48 of 49 PageID 1778



Dated: January 25, 2021

                                             By: /s/ J. Benjamin King____________
                                                 J. Benjamin King (SBN 24046217)
                                                 REID COLLINS & TSAI LLP
                                                 1601 Elm St., Suite 4250
                                                 Dallas, Texas 75201
                                                 Tel.: 214-420-8900
                                                 bking@rctlegal.com


                                                 R. Adam Swick (SBN 24051794)
                                                 REID COLLINS & TSAI LLP
                                                 1301 S. Capital of Texas Hwy.
                                                 Bldg. C, Suite 300
                                                 Austin, Texas 78746
                                                 Tel.: 512-647-6100
                                                 aswick@rctlegal.com

                                                 Counsel for Plaintiff




                                        43
 Case 3:17-cv-00691-S Document 96 Filed 01/25/21                Page 49 of 49 PageID 1779



                            CERTIFICATE OF CONFERENCE

       I certify that I have conferred with counsel for Defendant AdvoCare International, L.P.,

on January 25, 2021, by email, and Defendant does not oppose the relief sought in the foregoing

motion.

                                                    J. Benjamin King
                                                    J. Benjamin King


                                CERTIFICATE OF SERVICE

       I certify that, on January 25, 2021, I caused to be served a copy of the foregoing motion,

along with supporting exhibits, on counsel for Defendant AdvoCare International, L.P. via the

Court’s ECF system.

                                                    J. Benjamin King
                                                    J. Benjamin King




                                                   44
